Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  October 2, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra,
                                                                                                                        Justices


  145715




  JESUS F. GONZALEZ,

                 Plaintiff,

  v                                                                   SC: 145715
                                                                      AGC: 1563/12
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of August 21, 2012, the Clerk of the Court is
  hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 2, 2012                    _________________________________________
           jam                                                                   Clerk